


Exhibit 10.20

 

ACCURIDE CORPORATION

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective January 1, 2009)

 

--------------------------------------------------------------------------------


 

ACCURIDE CORPORATION

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective January 1, 2009)

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

ARTICLE II.

ELECTION TO DEFER

3

 

 

 

ARTICLE III.

DEFERRED COMPENSATION ACCOUNTS

4

 

 

 

ARTICLE IV.

PAYMENT OF DEFERRED COMPENSATION

5

 

 

 

ARTICLE V.

ADMINISTRATION; AMENDMENT

6

 

 

 

EXHIBIT A

 

 

 

--------------------------------------------------------------------------------


 

ACCURIDE CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective January 1, 2009)

 

The Accuride Corporation Directors’ Deferred Compensation Plan (as it may be
amended from time to time, the “Plan”) was adopted by Accuride Corporation, a
corporation organized under the laws of the state of Delaware (the “Company”),
effective as of May 19, 2006, for the benefit of its eligible non-employee
directors.   The Plan was subsequently amended and restated effective January 1,
2008.  The Plan is hereby amended and restated in the form of this document
effective January 1, 2009.

 

ARTICLE I.
DEFINITIONS

 

Section 1.1             “Accounts” shall mean the Director’s Cash Account and
Stock Account, if any.

 

Section 1.2             “Board” shall mean the Board of Directors of the
Company.

 

Section 1.3             “Book Value” shall mean book value per share based on
generally accepted accounting principles consistently applied, and excluding, in
the Board of Directors’ discretion, any extraordinary or unusual charges or
credits such as one time write-offs of goodwill or similar events.

 

Section 1.4             “Cash Account” means the account created by the Company
pursuant to Article III of this Plan in accordance with an election by a
Director to receive deferred cash compensation under Article II hereof.

 

Section 1.5             “Cash Fees” shall mean Fees payable in cash.

 

Section 1.6             “Change in Control” means  the occurrence of a “change
in the ownership,” a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of a corporation, as
determined in accordance with this Section 1.6.  In determining whether an event
shall be considered a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of a corporation, the following provisions shall apply:

 

(a)           A “change in the ownership” of the Company shall occur on the date
on which any one person, or more than one person acting as a group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (a “Person”)), acquires ownership of stock of the Company that,
together with stock held by such Person, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company, as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v).  If a Person is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of the Company, or to have effective control of the
Company within the meaning of Section 1.6(b) and such Person acquires

 

1

--------------------------------------------------------------------------------


 

additional stock of the Company, the acquisition of additional stock by such
Person shall not be considered to cause a “change in the ownership” of the
Company.

 

(b)           A “change in the effective control” of the Company shall occur on
either of the following dates:

 

(i)            The date on which any Person, acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
Person) ownership of stock of the Company possessing 30% or more of the total
voting power of the Company’s equity securities, as determined in accordance
with Treas. Reg. §1.409A-3(i)(5)(vi).  If a Person is considered to possess 30%
or more of the total voting power of the Company’s equity securities, and such
Person acquires additional stock of the Company, the acquisition of additional
stock by such Person shall not be considered to cause a “change in the effective
control” of the Company; or

 

(ii)           The date on which a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi).

 

(c)           A “change in the ownership of a substantial portion of the assets”
of the Company shall occur on the date on which any one Person acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii).  A transfer of assets shall not be treated as a “change in
the ownership of a substantial portion of the assets” when such transfer is made
to an entity that is controlled by the shareholders of the Company, as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

 

(d)           Notwithstanding the foregoing, the following acquisitions shall
not constitute a Change in Control: (i) an acquisition by the Company, or
(ii) an acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company.

 

Section 1.7             “Common Stock” shall mean the common stock of the
Company, par value $0.01 per share.

 

Section 1.8             “Company” means Accuride Corporation, a Delaware
corporation.

 

Section 1.9             “DCUs” means deferred compensation units which have the
value equal to shares of Common Stock, one DCU being equal to one share of
Common Stock.

 

Section 1.10           “Director” shall mean a member of the Board who is not an
employee of the Company or any of its subsidiaries.

 

2

--------------------------------------------------------------------------------


 

Section 1.11           “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

Section 1.12           “Fees” shall mean all amounts payable to a Director for
serving as a member of the Board, including without limitation any (a) annual or
other periodic retainer payments; (b) fees payable for meeting attendance;
(c) fees payable for committee membership; and (d) fees payable for Board or
committee chairmanship.

 

Section 1.13           “Incentive Plan” shall mean the Accuride Corporation 2005
Incentive Award Plan, as amended from time to time and any successor plan
thereto.

 

Section 1.14           “Plan” shall have the meaning set forth in the recitals
hereto.

 

Section 1.15           “Separation from Service” shall mean with respect to a
non-employee member of the Board, that he or she has ceased to be a member of
the Board, as construed consistent with the principles set forth in Treas. Reg.
§1.409A-1(h).

 

Section 1.16           “Stock Account” shall mean the account created by the
Company pursuant to Article III of this Plan in accordance with an election by a
Director to receive stock-based compensation under Article II hereof.

 

Section 1.17           “Stock Fees” shall mean Fees that are payable in Common
Stock or Common Stock equivalents.

 

Section 1.18           “Stock Value” shall mean, per share, for any given day,
(i) if the Common Stock of the Company is not publicly traded, the Book Value of
the Company’s Common Stock on such day, and (ii) if the Common Stock of the
Company is publicly traded, the closing price of the Company’s Common Stock as
reported on the exchange upon which such Common Stock is listed on such day or,
if the closing price is not available for the Common Stock on a date in
question, then the next preceding practicable date for which such closing price
is available.

 

Section 1.19           “Year” shall mean calendar year.

 

ARTICLE II.
ELECTION TO DEFER

 

Section 2.1             A Director may elect, on or before December 31 of any
Year, to defer payment of all or a specified part of the Fees earned during the
Year following such election and in any succeeding Years (until the Director
ceases to be a Director); provided, however, that with respect to Year 2006, a
Director may elect, within thirty days after the effective date of this Plan, to
defer all or a specified part of all Fees payable for services performed after
the election.  Any person who shall become a Director during any Year, and who
was not a Director of the Company on the preceding December 31, may elect, no
later than thirty days after the Director’s term begins, to defer payment of all
or a specified part of such Fees payable for services performed subsequent to
the election.  Any Fees deferred pursuant to this Paragraph shall be paid to the
Director at the time(s) and in the manner specified in Article IV hereof, as
designated by the Director.

 

3

--------------------------------------------------------------------------------


 

Section 2.2             The election to participate in the Plan and manner of
payment shall be designated by submitting a deferral election form in
substantially the form attached hereto as Exhibit A to the Chief Financial
Officer of the Company.  Any subsequent changes to the Director’s election as to
the time and manner of payment shall be made in accordance with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Section 2.3             The election shall continue from Year to Year unless the
Director amends or terminates it by written request delivered to the Secretary
of the Company prior to the commencement of the Year for which the amendment or
termination is first effective.

 

ARTICLE III.
DEFERRED COMPENSATION ACCOUNTS

 

Section 3.1             The Company shall maintain separate bookkeeping accounts
for the Fees deferred by each Director.

 

Section 3.2             The Company shall credit, on the date Cash Fees would
otherwise become payable, to the Cash Account of each Director the deferred
portion of any Fees due the Director as to which an election to defer such Fees
into the Cash Account has been made.  On the first day of each quarter, the
Company shall credit the Cash Account of each Director with interest calculated
on the basis of the balance in such account on the first day of each month of
the preceding quarter at a rate equal to four percent (4%) per annum.

 

Section 3.3

 

(a)           The Company shall credit, on the date Stock Fees would otherwise
become payable, the Stock Account of each Director with DCUs equal to:

 

(i)            That number of shares of Common Stock equal to the shares of
Common Stock or Common Stock equivalents payable as Stock Fees otherwise
deferred by the Director under this Plan; and

 

(ii)           as an election to defer Cash Fees into the Stock Account has been
made, the amount of such Cash Fees divided by the Stock Value on the date such
Cash Fees would otherwise have been paid.

 

(b)           On the date that any dividends are paid with respect to Common
Stock, the Company shall credit each Director with the number of DCUs equal to
the cash dividends payable on the number of DCUs held in such Director’s Stock
Account divided by the Stock Value on the dividend payment date.

 

(c)           If adjustments are made to the outstanding shares of Common Stock
as a result of split-ups, recapitalizations, mergers, consolidations and the
like, an appropriate adjustment also will be made in the number of DCUs credited
to the Director’s Stock Account.

 

4

--------------------------------------------------------------------------------


 

Section 3.4             Fees deferred in the form of cash (and the interest
payable thereon) shall be held in the general assets of the Company and no
separate fund or trust shall be created or moneys set aside on account of the
Cash Account.  Further, the Company shall not be required to acquire, reserve,
segregate, or otherwise set aside shares of its Common Stock for the payment of
its obligations, if any, with respect to the Stock Account, but shall make
available as and when required a sufficient number of shares of its Common Stock
to meet the needs of the Plan.

 

Section 3.5             Nothing contained herein shall be deemed to create a
trust of any kind or any fiduciary relationship.  To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.

 

Section 3.6             Amounts that a Director has elected to defer to his Cash
Account shall not be transferred to his Stock Account, or vice versa.

 

ARTICLE IV.
PAYMENT OF DEFERRED COMPENSATION

 

Section 4.1             Subject to Section 4.4, amounts contained in a
Director’s Accounts shall be distributed as the Director’s election (made
pursuant to Section 2.2) shall provide.  In the absence of a Director’s election
with respect to form of distribution, the amounts contained in the Director’s
Accounts shall be distributed as a lump sum payment.  In the absence of a
Director’s election with respect to the commencement date for distribution, the
amounts in the Director’s Accounts shall be distributed as of the first
January 1 to occur following the date of Separation from Service with the
Company for any reason.  Distributions from the Plan shall be made as follows:

 

(a)           The Cash Account and any Cash Fees credited to a Director’s Stock
Account shall be paid in cash.  Amounts credited to a Director’s Stock Account
shall be based on the Stock Value of the DCUs held in the Stock Account on the
earlier of: (i) the date of payment; or (ii) the date of the Director’s
Separation from Service with the Company.

 

(b)           Stock Fees credited to a Director’s Stock Account shall be paid in
the form of Common Stock under the Incentive Award Plan.

 

(c)           Installment payments shall be treated as a single payment for
purposes of Section 409A of the Code.

 

Section 4.2             Each Director shall have the right to designate a
beneficiary who is to succeed to his or her right to receive payments hereunder
in the event of death.  Any designated beneficiary shall receive payments in the
same manner as the Director if he or she had lived.  In case of a failure of
designation or the death of a designated beneficiary without a designated
successor, the balance of the amounts contained in the Director’s Accounts shall
be paid, in accordance with Section 4.1, to the Director’s or former Director’s
estate in full on the first day of the Year following the Year in which he or
she dies.  No designation of beneficiary

 

5

--------------------------------------------------------------------------------


 

or change in beneficiary shall be valid unless it is in writing, signed by the
Director and filed with the Secretary of the Company.

 

Section 4.3             Notwithstanding any election to the contrary, payment of
a Director’s Accounts on account of a Separation from Service shall commence no
earlier than the first day of the seventh month following the Separation from
Service date for any Director who is a “specified employee” under Section 409A
of the Code as of the Separation from Service date.

 

Section 4.4             Notwithstanding any other provisions of the Plan to the
contrary, if a Change of Control occurs prior to the complete distribution of a
Director’s Accounts, then any portion of such Accounts that has not theretofore
been distributed shall be distributed to the Director (or, as applicable, his
beneficiary) within 30 days after the Change in Control.

 

ARTICLE V.
ADMINISTRATION; AMENDMENT

 

Section 5.1             The Plan shall be administered by the Board.  The Board
may delegate certain administrative authority to a committee or subcommittee of
the Board or to one or more employees of the Company, but shall retain the
ultimate responsibility for the interpretation of, and amendments to, the Plan. 
Members of the Board shall not be liable for any of their actions or
determinations made in good faith with respect to the administration of the
Plan.  Except to the extent superseded by the laws of the United States, the
laws of the State of Delaware, without regard to its conflict of laws
principles, shall govern in all matters relating to the Plan.  All expenses
related to plan administration shall be paid by the Company.  All decisions made
by the Board with respect to issues hereunder shall be final and binding on all
parties.

 

Section 5.2             In the event of any stock dividend, stock split,
combination or exchange of shares, merger, consolidation, spin-off,
recapitalization or any other corporate event affecting the Common Stock or the
share price of the Common Stock, the Board may, in its sole discretion, make
such equitable adjustments, if any, with respect to the DCUs credited to the
Directors’ Stock Accounts (including, without limitation, adjusting the number
of DCUs credited thereto and/or the kind of securities thereby), as the Board
may deem necessary or appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan and
to reflect such changes.

 

Section 5.3             Except to the extent required by law, the right of any
Director or any beneficiary to any benefit or to any payment hereunder shall not
be subject in any manner to attachment or other legal process for the debts of
such Director or beneficiary, and any such benefit or payment shall not be
subject to alienation, sale, transfer, assignment or encumbrance.

 

Section 5.4             The Plan may be amended, suspended or terminated in
whole or in part from time to time by the Board except that no amendment,
suspension, or termination shall apply to the payment to any Director or
beneficiary of a deceased Director of any amounts previously credited to a
Director’s Accounts.

 

6

--------------------------------------------------------------------------------


 

*  *  *  *  *

 

I hereby certify that the Plan was amended and restated by the Board of
Directors of Accuride Corporation on December 17, 2008, effective January 1,
2009.

 

Executed on December 29, 2008.

 

 

/s/ David K. Armstrong

 

Corporate Secretary

 

7

--------------------------------------------------------------------------------

 

Exhibit A

 

Accuride Corporation

Directors’ Deferred Compensation Plan

DEFERRAL ELECTION FORM

 

 

SEND COMPLETED FORM TO: David K. Armstrong, Chief Financial Officer, Accuride
Corporation, 7140 Office Circle, Evansville, IN  47715, (812) 962-5000.

 

 

 

 

 

 

o

Initial Enrollment (complete Sections 1, 3, 4 & 5)

o

Change Deferral Rate (complete Sections 2 &5)

 

 

 

 

 

 

o

Change Beneficiary (complete Sections 4 & 5)

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

Last Name

First Name

MI

 

 

 

 

Mailing Address

City

State

Zip Code

Daytime Telephone

 

SECTION 1 - DEFERRAL ELECTION

 

Pursuant to the Accuride Corporation Directors’ Deferred Compensation Plan (as
it may be amended from time to time, the “Plan”), I hereby elect:

 

A. Cash Fees:

 

To defer receipt of all or a portion of the Cash Fees (as defined in the Plan)
that would otherwise become payable to me after January 1, 2009 and for
succeeding calendar years commencing January 1, 2010 in accordance with the
percentages indicated below:

 

           % of the aggregate Cash Fees shall be credited to my Cash Account as
defined in the Plan;

 

           % of the aggregate Cash Fees shall be credited to my Stock Account as
defined in the Plan;

 

           % of the aggregate Cash Fees shall not be deferred, but shall be paid
to me directly as they accrue.

 

B. Stock Fees:

 

To defer receipt of all or a portion of the Stock Fees (as defined in the Plan)
that would otherwise become payable to me after January 1, 2009 and for
succeeding calendar years commencing January 1, 2010 in accordance with the
percentages indicated below

 

           % of the aggregate Stock Fees shall be credited to my Stock Account
as defined in the Plan;

 

           % of the aggregate Cash Fees shall not be deferred, but shall be paid
to me directly as they vest and are payable.

 

I understand that, once effective, such election will remain in effect until
modified or revoked in writing by me in accordance with the Plan and that any
modification or revocation will be effective only with respect to the portion of
my Fees earned in the calendar year after such modification or revocation.  I
further understand that if I have elected Fee deferrals to be credited to my
Stock Account under the Plan, then such deferrals will be made in the form of
Deferred Compensation Units, and also that my rights to my Cash and Stock
Accounts are unfunded and unsecured and are no greater than the rights of an
unsecured general creditor of the Company.

 

--------------------------------------------------------------------------------


 

SECTION 2 - DEFERRAL RATE CHANGE

 

A. Cash Fees

 

I elect to change my deferral rate to                  % of the aggregate Cash
Fees to be credited to my Cash Account,                  % of the aggregate Cash
Fees to be credited to my Stock Account, and                  % of the aggregate
Cash Fees to be not deferred, but paid to me directly as they accrue.

 

B.  Stock Fees

 

I elect to change my deferral rate to                  % of the aggregate Stock
Fees to be credited to my Stock Account, and                  % of the aggregate
Stock Fees to be not deferred, but paid to me directly as they vest and become
payable.

 

I understand that this election will take effect as of the first day of the
calendar year immediately following the date of this election.  I further
understand that once effective, this election will remain in effect until
modified or revoked in writing by me and that such modification or revocation
will be effective only for calendar years following the year in which such
modification or revocation is made.

 

SECTION 3 — ACCOUNT DISTRIBUTION

 

A.                                    Commencement of Distribution

 

Except as otherwise set forth in Section 3C, below, I elect to commence
receiving distributions from my Accounts in accordance with the following
election (check one):

 

o            As of the first January 1 to occur following the date I separate
from service with the Company for any reason; or

 

o            As of the earlier of (1) January 1 of the                     
(insert number) calendar year after the deferral is made (not less than 3 nor
more than 10) or (2) the first January 1 to occur following the date I separate
from service with the Company for any reason.

 

I understand that the date of my distribution may be delayed for compliance with
Federal tax requirements, if applicable.  I further understand that any Deferred
Compensation Units in my Stock Account will be valued for distribution on the
earlier of: (i) the payment date; or (ii) the date of my Separation from Service
with the Company.

 

B.                                    Form of Distribution

 

Except as otherwise set forth in Section 3C, below, I elect to receive
distributions from my Accounts in accordance with the following election (check
one):

 

o            In one lump sum; or

 

o            In                (insert number) equal annual installments (not
less than 2 nor more than 10).

 

I understand that the first distribution from my Accounts shall be payable as of
the date I selected in Section 3A, above, and that if I elect annual installment
payments I will receive an installment as of each January 1 immediately
following the first distribution until my Accounts have been distributed in
full, subject to any applicable Federal tax requirements.  Payments will be made
on a pro rata basis from my Accounts.

 

C.                                    Change in Control

 

I understand that, notwithstanding any other provision of this Deferral Election
Form to the contrary, my Accounts shall automatically be fully distributed to me
in one lump sum within 30 days after the occurrence of a Change in Control (as
defined in the Plan).

 

ii

--------------------------------------------------------------------------------


 

SECTION 4 - BENEFICIARY DESIGNATION

 

If you die before you receive full payment of your Accounts, the amount
remaining in your Accounts will be paid in a lump sum to your Beneficiary
designated in this Section 4:

 

Social Security Number

Last Name

First Name

MI

 

 

 

 

Mailing Address

City

State

Zip Code

Telephone

 

SECTION 5 - AUTHORIZATION

 

I agree that my successors in interest and my assigns and all persons claiming
under me shall, to the extent consistent with applicable law, be bound by the
statements contained herein and by the provisions of the Plan as they now exist
and as they may be amended from time to time.

 

I have read and understand this form and hereby authorize the Administrator to
take all actions indicated on this form.

 

Director’s Signature

Date

 

This section for Company use only.

 

Date
approved:                                                                                                       
By:

 

iii

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO

ACCURIDE CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

WHEREAS, Accuride Corporation (the “Corporation”) has adopted the Directors’
Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, Section 5.4 of the Plan permits the Board of Directors of the
Corporation to amend the Plan, subject to certain limitations; and

 

WHEREAS, the Board of the Corporation desires to amend the Plan to eliminate
deferrals into the Stock Account (as defined in the Plan) subject to approval of
the bankruptcy court;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

FIRST:  By substituting the following for Section 3.3(a) of the Plan effective
for deferrals occurring on or after October 28, 2009:

 

“(a)  Notwithstanding any election to the contrary to defer into the Stock
Account, for deferrals occurring on and after October 28, 2009, the Company
shall credit the Director’s Cash Account with an amount equal to:

 

(i) the Stock Value of any Stock Fees otherwise payable to the Director on the
date such Stock Fees would otherwise have been paid;

 

(ii) the Cash Fees otherwise payable to the Director on the date Cash Fees would
otherwise become payable; and

 

(iii) any interest thereon as provided under Section 3.2.”

 

SECOND:   The provisions of this First Amendment shall be effective October 28,
2009, but subject to the approval of the bankruptcy court.

 

THIRD:  Except to the extent herein above set forth, the Plan shall remain in
full force and effect.

 

*  *  *  *  *

 

I hereby certify that the foregoing First Amendment to the Directors’ Deferred
Compensation Plan was duly adopted by the Board of Directors of Accuride
Corporation on October 28, 2009 and approved by the bankruptcy court on
November 24, 2009.

 

Executed on this 8th day of January, 2010.

 

 

/s/ Stephen A. Martin

 

Corporate Secretary

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE

ACCURIDE CORPORATION DIRECTORS’

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2009)

 

Effective May 19, 2006, Accuride Corporation (the “Company”) established the
Accuride Corporation Directors’ Deferred Compensation Plan (the “Plan”) for the
benefit of its eligible non-employee directors.  The Plan was subsequently
amended and restated, effective January 1, 2009, and was further amended by that
First Amendment to Accuride Corporation Directors’ Deferred Compensation Plan,
effective October 28, 2009.

 

The Company desires to further amend the Plan as set forth herein.

 

1.                                       This Second Amendment shall be
effective as of January 1, 2009.

 

2.                                       This Second Amendment amends only the
provisions of the Plan as set forth herein, and those provisions not expressly
amended by this Second Amendment shall continue in full force and effect. 
Notwithstanding the foregoing, this Second Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions and the intent of this Second Amendment.

 

3.                                       Section 1.10 (Director) of the Plan is
hereby amended and restated in its entirety to provide as follows:

 

“Director” shall mean a member of the Board who is not an employee of the
Company or any of its subsidiaries, provided, however, that the Company’s
Chairman and Interim President and Chief Executive Officer, William M. Lasky,
shall also be considered a Director under this plan such that Mr. Lasky may
elect to defer any Board-related Fees.

 

4.                                       Section 1.13 (Incentive Plan) of the
Plan is hereby amended and restated in its entirety to provide as follows:

 

“Incentive Plan” shall mean the Accuride Corporation 2010 Incentive Award Plan,
as amended from time to time and any successor plan thereto.

 

--------------------------------------------------------------------------------


 

5.                                       Section 2.2 (Election to Defer) of the
Plan is hereby amended and restated in its entirety to provide as follows:

 

The election to participate in the Plan and manner of payment shall be
designated by submitting a deferral election form in substantially the form
attached hereto as Exhibit A to the Chief Financial Officer of the Company.  Any
subsequent changes to the Director’s election as to the time and manner of
payment shall be made in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).  Accordingly, any change
to a previous deferral election may not take effect for at least 12 months
following the date on which the election is made, and the payment with respect
to which the election is made must be deferred for a period of not less than
five years following the date on which the payment would otherwise have been
paid.  If a Director previously elected to have the payment of his or her
Director’s Account begin on a specified date, the change in election must be
made not less than 12 months before the specified date payment was scheduled to
be paid.

 

6.                                       Section 3.3(a) (Deferred Compensation
Accounts) of the Plan is hereby amended and restated in its entirety to provide
as follows:

 

(a)                                  For deferrals occurring on or after
December 16, 2010, the Company shall credit, on the date Stock Fees would
otherwise become payable, the Stock Account of each Director with DCUs equal to:

 

(i)                                     that number of shares of Common Stock
equal to the shares of Common Stock or Common Stock equivalents payable as Stock
Fees otherwise deferred by the Director under this Plan; and

 

(ii)                                  as an election to defer Cash Fees into the
Stock Account has been made, the amount of such Cash Fees divided by the Stock
Value on the date such Cash Fees would otherwise have been paid.

 

ii

--------------------------------------------------------------------------------


 

7.                                       Section 4.2 (Payment of Deferred
Compensation) of the Plan is hereby amended and restated in its entirety to
provide as follows:

 

Each Director shall have the right to designate a beneficiary who is to succeed
to his or her right to receive payments hereunder in the event of death.  Any
designated beneficiary or the Director’s or former Director’s estate, in the
case of a failure of designation or the death of a designated beneficiary, shall
receive payment of the Director’s Accounts in the same manner as the Director
elected to receive payment of the Director’s Accounts pursuant to the Plan.

 

8.                                       Article IV (Payment of Deferred
Compensation) of the Plan is hereby amended by adding the following new
Section 4.5 to the end thereof:

 

The Company intends, but does not and cannot warrant or guarantee, that amounts
payable pursuant to the Plan will be paid in compliance with Section 409A of the
Code.  This Plan shall be operated in compliance with Section 409A of the Code
and each provision of this Plan shall be interpreted, to the extent possible, to
comply with Section 409A of the Code.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
by its duly authorized representative on this 16th day of December, 2010.

 

 

ACCURIDE CORPORATION

 

 

 

 

 

/s/ Stephen A. Martin

 

Corporate Secretary

 

iii

--------------------------------------------------------------------------------
